132 S.E.2d 877 (1963)
260 N.C. 410
Ruth K. LEWIS, Widow and Next Friend of Michael Ray Lewis, James Elbert Lewis, Alphonso M. Lewis, Children, and Mary Louise Lewis, Child, by her Next Friend, Dora Tillery, Elbert Lewis, Deceased, Employee,
v.
W. B. LEA TOBACCO COMPANY, Inc., Employer, Fidelity & Casualty Company of New York, Carrier.
No. 238.
Supreme Court of North Carolina.
October 30, 1963.
*879 Teague, Johnson & Patterson, by Grady S. Patterson, Jr., Raleigh, for defendants, appellants.
No counsel contra.
MOORE, Justice.
The employee, Elbert Lewis, under orders from his employer, Tobacco Company, served as chauffeur, cook and valet for Thomas E. Taylor, office manager for the Tobacco Company, while the latter was on vacation at Nags Head for his own personal pleasure and on no business for the Company. For the purposes of this appeal we assume, but do not decide, that such services to Taylor were performed in the course of Lewis' employment by the Tobacco Company, within the meaning of the Workmen's Compensation Act. Even so, it is our opinion that there is no competent evidence to support the Industrial Commission's finding that the fatal injury to Lewis arose out of his employment.
To obtain an award of compensation for an injury under the Workmen's Compensation Act it must be shown that the employee suffered a personal injury which arose out of and in the course of his employment. Anderson v. Northwestern Motor Co., 233 N.C. 372, 374, 64 S.E.2d 265. The purpose of the act is to provide compensation benefits for industrial injuries; it is not intended to be general health and accident insurance. To be compensable the injury must spring from the employment. Duncan v. Charlotte, 234 N.C. 86, 66 S.E.2d 22. An injury to an employee while he is performing acts for the benefit of third persons is not compensable unless the acts benefit the employer to an appreciable extent. It is not compensable if the acts are performed solely for the benefit or purpose of the employee or a third person. Guest v. Brenner Iron & Metal Co., 241 N. C. 448, 85 S.E.2d 596. The fact that a pleasure trip for the benefit of the employee is without expense to the employee does not entitle him to compensation for injury received *880 while on such trip even if all or a portion of the expense is borne by the employer as a gesture of good will. Berry v. Colonial Furniture Co., 232 N.C. 303, 60 S.E.2d 97; Hildebrand v. McDowell Furniture Co., 212 N.C. 100, 193 S.E. 294. Where an employee at the time of his injury is performing acts for his own benefit, and not connected with his employment, the injury does not arise out of his employment. This is true even if the acts are performed with the consent of the employer and the employee is on the payroll at the time. Bell v. Dewey Brothers, Inc., 236 N.C. 280, 72 S.E.2d 680. If employee's acts are not connected with his employment but are for the benefit of himself and third persons at the time of his injury, he is not entitled to compensation even if he is injured while he is required by his employer to be away from his home and place of regular employment for a period of time on a mission for his employer. Sandy v. Stackhouse, Inc., 258 N.C. 194, 128 S.E.2d 218.
Lewis was not serving Taylor as chauffeur, cook or valet at the time of the accident which produced his fatal injury. He was on a hunting trip for his own pleasure and the pleasure of Taylor's sons. He was not ordered by Taylor to go hunting. He went because the younger son "wanted him to go with them." Taylor gave his consent. Lewis "didn't go along to teach them (Taylor's sons) how to hunt * * * the boys knew more about hunting than Elbert (Lewis.)." Taylor would have trusted his sons to go without Lewis. On the trip Lewis rode in the elder son's car. He did not operate the car; he was in the rear seat. He was not furnished as chauffeur, cook or valet for Taylor's sons. They were not agents of the Tobacco Company and had no connection with it. Taylor did not accompany Lewis and the boys on the trip. The hunting trip was no part of Lewis' employment.
It is true that Taylor consented for Lewis to go with his sons and furnished him a gun and other equipment for hunting. Lewis was on the payroll of the Tobacco Company for the day, and he was at Nags Head on orders of his employer. But, as stated above, these facts are not controlling and do not render the injury compensable. Sandy v. Stackhouse, Inc., supra; Bell v. Dewey Brothers, Inc., supra; Berry v. Colonial Furniture Co., supra. There was no causal connection between the accident and the employment; the accident was not a result of a risk involved in his employment.
The judgment below is
Reversed.